Citation Nr: 1139672	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder prior to September 14, 2010.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder from September 14, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel



INTRODUCTION

The Veteran had active service from February 2003 to February 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO).

During the course of the appeal, the Veteran submitted an April 2011 statement asserting that an earlier effective date should be granted for the grant of a 50 percent disability evaluation for posttraumatic stress disorder.  In particular, he asserted that an effective date of April 21, 2008, is warranted.  As explained in further detail below, the Board agrees and has awarded a 50 percent disability rating effective from the date of receipt of his claim for increase.

The Veteran's representative in a September 2011 informal hearing presentation also appears to raise the issue of entitlement to service connection for alcohol dependence, secondary to PTSD.  See September 2011 informal hearing presentation.  This issue is referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  Prior to September 14, 2010, the Veteran's posttraumatic stress disorder is manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown prior to September 14, 2010, is not shown.  

2.  Effective September 14, 2010, the Veteran's posttraumatic stress disorder is manifested by symptoms consistent with occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood; total occupational and social impairment is not shown at any time during the course of the appeal.


CONCLUSIONS OF LAW

1.  From April 21, 2008, to September 14, 2010, the criteria for an evaluation of 50 percent for posttraumatic stress disorder, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

2.  Effective September 14, 2010, the criteria for an evaluation of 70 percent for posttraumatic stress disorder, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by VA.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In April 2008, prior to the initial decision on the claim by the AOJ, the Veteran was provided notice of the information and evidence needed to substantiate his request for an increased rating for posttraumatic stress disorder (PTSD).  Specifically, the Veteran was advised to submit evidence showing his service-connected PTSD increased in severity or got worse.  He was encouraged to submit statements from doctors containing physical and clinical findings, results of laboratory tests or x-rays, and he was notified that he could submit lay statements from individuals who witnessed how the disability became worse.  He could also submit statements on his own behalf.  The Veteran was asked to identify any outstanding treatment records not currently associated with the claims file and notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.

The Veteran was also informed to submit evidence showing the nature and severity of his condition(s), the severity and duration of the symptoms, and the impact of the condition and/or symptoms on the Veteran's employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  Accordingly, the VCAA notice requirements have been met.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in connection with the current claim.  These examinations evaluated the Veteran's psychiatric disability in conjunction with his prior history and described this disability in sufficient detail so the Board's evaluation of it is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis

The RO granted service connection for PTSD in a rating decision dated March 2007.  The RO evaluated the PTSD as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective February 24, 2007.  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.  

On April 2008, the Veteran filed a claim for an increased rating contending that his PTSD had worsened and was more severe than currently evaluated.  The RO increased the Veteran's disability rating to 30 percent in the June 2008 rating decision currently on appeal, effective April 21, 2008.  The Veteran was notified of this decision and timely perfected this appeal.  Following the submission of additional evidence, the RO increased the Veteran's disability rating to 50 percent, effective September 14, 2010.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of VA to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2011).

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning, such as, temporarily falling behind in schoolwork.  Scores ranging from 61 to 70 reflect mild symptoms such as, depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning such as, occasional truancy, or theft within the household, but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  GAF scores ranging from 41 to 50 reflect serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work.  

A 30 percent evaluation for PTSD is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on a veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  In this regard, the clinical history of the Veteran's psychiatric symptoms, as well as the subsequent diagnosis of PTSD and treatment for the disability, has been reviewed. 

The Veteran presented to a VA mental health clinic in June 2007.  He reported subjective complaints of difficulty falling asleep, nightmares, social isolation, avoidant behavior, and weekly drinking.  He lived with his parents and sister, was unemployed, but currently enrolled in college.  A mental status examination found the Veteran clean and neatly dressed.  He appeared tired and depressed, but was cooperative, friendly, open, and somewhat anxious.  The Veteran's affect was inconsistent with speech content and his responses to questions were frequently followed with laughter or giggling.  He denied suicidal or homicidal ideation, intent, or plan.  

In a follow-up VA mental health clinic note dated June 2007, the Veteran was alert, oriented, appropriate, and cooperative.  His eye contact and speech were normal, but his mood and affect were anxious.  The Veteran's thought processes were logical and goal-directed and he denied suicidal or homicidal ideation, delusions, illusions, paranoia, or hallucinations.  His insight and judgment were fair and he admitted to problems with insomnia, nightmares, restless sleep, hyperstartle reflex, hypervigilance, difficulty being in crowded places, and flashbacks.  It was also noted that the Veteran would attend a soccer camp run by former military members.  The Veteran's GAF score was 55 and the diagnosis was PTSD.  The Veteran was prescribed Paroxetine.  In July 2007, the Veteran reported improved sleep and his GAF score was 60.  

The Veteran returned to a VA medical facility in August 2007 after being assaulted.  He reported left facial and upper lip pain and swelling.  In November 2007, the Veteran was oriented to time, place, and person.  He was relevant, coherent and cooperative.  He denied any delusions or hallucinations, or any homicidal or suicidal ideation.  The Veteran had good grooming and eye contact.  His speech was normal and memory for recent and remote events was adequate.  The Veteran claimed that his sleep improved with Paxil, but he did not want to take any medication.  The diagnosis was chronic delayed PTSD.

The Veteran returned to VA for an individual counseling session in April 2008.  He had dull affect, soft speech, and limited concentration.  His responses were characterized by callousness as well as inappropriate laughter.  The Veteran reported continued sleep problems and excessive drinking.  A mental status examination found the Veteran to have a depressed mood and blunted affect.  The Veteran was noted to be more "friendly" than emotionally labile.  

The Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination in May 2008.  The Veteran reported recurrent, intrusive thoughts on a daily basis (including up to three to four times daily), nightmares five times per week, flashbacks once per month, as well as physical manifestations of pounding heart and sweaty hands.  He also reported subjective complaints of avoidant behavior, decreased interest in usual activities, social isolation from family and friends (including strained relationships with his father and sister; instead only talking to people he served with), difficulty in crowds, restricted range of affect, anhedonia, crying spells, feelings of guilt, panic attacks once per week, excessive anxiety and worry, difficulty concentrating, impaired sleep, low energy, hypervigilance, irritability, outbursts of anger, exaggerated startle response, and problematic alcohol use (10 to 12 drinks, four to five times per week).  However, the Veteran described his relationship with his mother as good.

It was noted that the Veteran attended community college on a full-time basis and earned A's and B's.  However, the Veteran recently got into an argument with the professor and a fellow student about the Iraq War and he indicated that his PTSD symptoms interfered with his ability to complete homework.  His depression symptoms interfered with his functioning for a period of two weeks or more on seven or eight occasions in which he attended school, but did not engage in any other activities.  The Veteran also participated in a work-study program, but missed approximately one day of work per week in the past month due to oversleeping as a consequence of his PTSD symptoms.  According to the examiner, the Veteran's PTSD symptoms resulted in mild occupational and moderate social impairment.  

A mental status examination found the Veteran to be casually dressed and appropriately groomed.  His speech and motor functioning was normal.  The Veteran was oriented to person, place, time, and reason.  He had good eye contact and average intelligence.  The Veteran's communication was coherent and goal-directed, but he had an irritable mood and restricted affect.  No impairment in thought process, memory, or attention was found.  The Veteran's mental processing skills were intact and he reported only "rare" memory problems (i.e., occasionally forgetting to take medication).  The Veteran also reported one instance in which he thought he saw a shadow or something hit his leg when awaking from a dream.  He further reported hearing doors opening or closing (a symptom of hypervigilance, according to the examiner), but otherwise denied other visual or auditory hallucinations.  He denied delusional or obsessional thoughts, or suicidal or homicidal ideation, intent, or plan.  The Veteran was capable of performing activities of daily living, but avoided shopping for dislike of crowds.  He lived with his parents and otherwise had no responsibilities.  The examiner indicated that the Veteran was abstinent from alcohol for one month.  The Veteran's GAF score was 55.  The diagnosis was moderate, chronic PTSD, moderate, recurrent major depressive disorder, generalized anxiety disorder, and alcohol abuse (in full early remission).  

The examiner further indicated that the Veteran's PTSD caused an occasional decrease in work efficiency or intermittent periods of inability to perform.  However, the Veteran was noted to have generally satisfactory functioning.  The Veteran's social functioning was moderately impaired and the examiner indicated that the Veteran's use of alcohol was secondary to his PTSD as it served to alleviate his emotional distress.  The Veteran's prognosis was fair, given the moderate severity of his difficulties and overall decline in functioning since the last examination.  

The Veteran returned to VA in November 2009 for additional individual counseling.  He reported some social dating.  The examiner found no significant risk of confrontation at that time.  In February 2010, the Veteran stated that he felt "OK," but had some irritation with others asking inappropriate questions or making comments about Iraq and Afghanistan.  The Veteran acknowledged trying to engage in productive activities, including coaching a youth hockey team.  The Veteran denied excessive alcohol use and suicidal or homicidal ideation.  The Veteran was noted to be casually dressed on mental status examination with some tension.  He was oriented (times three), had fair insight and judgment, and his thoughts were logical and goal-directed.  No evidence of psychosis was found and the Veteran's GAF score was 60.  The diagnosis was PTSD.

An April 2010 VA follow-up treatment note found the Veteran to be doing well.  His hygiene and grooming were excellent and he was noted to live alone in an apartment close to school.  The Veteran also stated that he made new friends and learned to adapt to differences in maturity among fellow students.  

However, the Veteran reported continued problems sleeping in May 2010.  It was noted that he lived his with his girlfriend of four months in a rented apartment.  He also reported being "on edge," irritable, and anxious.  The Veteran denied flashbacks or panic attacks, but reported intrusive thoughts and occasional nightmares.  The Veteran's concentration was "OK," and he enjoyed going to the gym to work out almost daily.  He denied suicidal or homicidal ideation, guilty feelings, hypomanic or manic episodes, and his drinking decreased.  The Veteran also had some paranoid feelings around unknown people.  A mental status examination described the Veteran's activities of daily living as fair.  He was cooperative, but had limited eye contact.  The Veteran's speech was normal, but his mood was depressed and anxious.  His affect was congruent and his thought process was organized and relevant without looseness of association or flight of ideas.  He denied hallucinations or paranoia, and no evidence of delusions was found.  Otherwise, the Veteran was alert and oriented and his memory was intact.  His GAF score was 52 and the diagnosis was PTSD, depressive disorder not otherwise specified, and alcohol abuse.     

The Veteran underwent another VA C&P examination in September 2010.  It was noted that the Veteran had been in a relationship with his girlfriend for seven months.  However, this relationship was described as "strained," particularly in light of his acknowledgement that he pushed her a "couple" of times.  In addition, it was noted that the neighbors had commented on the fighting which occurred in their apartment.  She occasionally attended therapy sessions with the Veteran in an attempt to understand his situation.  The Veteran's family was otherwise supportive, but they were afraid of his anger and irritability.  The Veteran denied having any friends from high school.  He associated with few individuals from college, but did not want to be close to anyone.  He noted that one acquaintance had the potential to be his friend.  The Veteran went to school, participated in an internship, and spent time with his girlfriend.  He denied violence or assaultiveness, but expressed concern about his future inability to control his aggression.  The Veteran stated that he pushed his girlfriend a couple times in the past and walked out of the classroom or other situations when he felt unable to control his irritation.  Attending school went "relatively well" for the Veteran, but he expressed concern about having to enter the "real world" and cope with others (both in the performance of his internship and in the work force after graduation).  The Veteran's relationship with his girlfriend was described as "difficult," and the Veteran reported intense anger and emotional numbing.  He denied drinking to excess, but stated that drinking made it more likely that he would act aggressively or in anger.  He also reported nightmares and difficulty sleeping.   

A mental status examination found the Veteran to be cooperative, clean, neatly groomed, and appropriately dressed.  The Veteran's thought process, psychomotor activity, and speech were unremarkable.  The Veteran's mood was anxious and his affect was constricted.  His attention and memory was intact and he was oriented to person, time, and place.  The Veteran reported suicidal ideation (i.e., tied a tie around his neck and thought about suicide, but girlfriend stopped him), but denied problems with activities of daily living, delusions, or hallucinations.  The Veteran also exhibited inappropriate behavior in that he pushed his girlfriend and had difficulty coping with the normal nuances of social interaction without becoming frustrated and angry.  The Veteran otherwise had fair impulse control and was able to maintain minimum personal hygiene.  The GAF score was 50 and the diagnosis was moderate chronic PTSD and alcohol abuse.  The examiner further indicated that the Veteran's alcohol abuse was related to his PTSD in that drinking calmed him and reduced his symptoms.    

In summary, the examiner noted that the Veteran successfully completed an internship at an electrical company because he was able to work alone and/or wear headphones while working.  He was noted to work very hard to stay focused, but he was unable to tolerate most of the people or conversations in school.  He was also unable to work in groups.  According to the examiner, the Veteran's symptoms made it difficult for him to stay interested in family role functioning.  He gave up on friends he had prior to the military and made no new friends.  The Veteran's recreation and leisure pursuits were very limited and his relationship with his family and girlfriend were very difficult.    
   
Resolving all doubt in the Veteran's favor, the Board concludes that a 50 percent evaluation for PTSD, but no more, is warranted for the entire period of time covered by the appeal prior to September 14, 2010.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also, Hart, 21 Vet. App. at 509.  Effective September 14, 2010, the Veteran is entitled to a 70 percent evaluation for PTSD, but no more.  

In reaching these conclusions, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which reflect a waxing and waning course with respect to the Veteran's service-connected PTSD.  The Board is also aware that the Veteran has been diagnosed with other psychiatric disabilities in addition to PTSD.  As the Veteran's service-connected psychiatric symptoms have not been differentiated from his non-service-connected psychiatric symptoms, the Board has considered all of the Veteran's psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In the instant case, the medical evidence of record prior to September 14, 2010 shows that the Veteran's PTSD is manifested by difficulty falling asleep, restless sleep, nightmares, recurrent intrusive thoughts, decreased interest in usual activities, irritability and social isolation, relationship difficulties with his girlfriend, sister, and father, avoidant behavior, hypervigilance, exaggerated startle response, flashbacks, difficulty being in crowds, excessive drinking, irritable, anxious, and depressed mood, dull, blunted, restricted, and anxious affect, limited eye contact, anhedonia, crying spells, guilty or paranoid feelings, soft speech, difficult or limited concentration, panic attacks, excessive anxiety and worry, low energy, "rare" memory problems, callousness and inappropriate laughter, occasional decrease in work efficiency or intermittent periods of inability to perform, and outbursts of anger or argumentative behavior.  

The assigned GAF scores ranged from 60 to 52 during the appeal period prior to September 14, 2010, and reflect moderate symptoms (i.e., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (i.e., few friends, conflicts with peers or co-workers).   The overall level of disability prior to September 14, 2010 more nearly approximates occupational and social impairment with reduced reliability and productivity due to the symptoms described above.  38 C.F.R. § 4.7 (2011).  Moreover, the objective medical evidence of record has consistently described the Veteran's symptoms as chronic as well as moderate.  The Board finds these descriptions to be highly probative evidence concerning the severity of the Veteran's PTSD.     

The Board also finds highly probative the Veteran's self-reported psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for a 50 percent evaluation under Diagnostic Code 9411 are met for the entire period of time covered by the appeal prior to September 14, 2010.

The Veteran is not, however, entitled to an evaluation in excess of 50 percent prior to September 14, 2010.  In this regard, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.  

Although the Veteran's PTSD was manifested by irritable mood, panic attacks approximately once per week, and strained relationships for the period of time covered by the appeal prior to September 14, 2010, occupational and social impairment with deficiencies in most areas is not shown such that an evaluation of 70 percent is warranted.  

Specifically, the objective medical evidence of record does not show impairments in judgment or thinking, suicidal ideation, obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; or difficulty adapting to stressful circumstances.  

Instead, VA treatment records and examination reports routinely found the Veteran to be enrolled in college, friendly, groomed, and cooperative, with appropriate speech, logical and goal-directed thought processes, and fair insight and judgment.  He also participated in a soccer camp, coached youth hockey, and acknowledged some social dating.  By April 2010, the Veteran acknowledged that he was doing well, had moved into his own apartment, made new friends, exercised almost daily, and learned to adapt to differences in maturity among fellow students.  He also consistently denied suicidal or homicidal ideation, intent, or plan.  Furthermore, VA examiners described the level of social and occupational impairment as mild to moderate.  Accordingly, the Veteran is not entitled to a 70 percent evaluation for PTSD prior to September 14, 2010.

Effective September 14, 2010, however, the Veteran is entitled to a 70 percent evaluation for PTSD.  In this regard, the Veteran's PTSD was additionally manifested by anxious mood and constricted affect, inappropriate behavior, including physical altercations with his girlfriend, "strained" relationships and inability to work with others, few acquaintances and no friends, difficulty controlling aggressiveness or irritation, intense anger and emotional numbing, difficulty coping with the normal nuances of social interaction without becoming frustrated and angry, and suicidal ideation.

The assigned GAF score during this period of time was 50 which reflected serious symptoms (i.e., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).   The overall level of disability from September 14, 2010 more nearly approximates occupational and social impairment with deficiencies in most areas, including work, family relationships, judgment, thinking or mood due to the symptoms described above.  38 C.F.R. § 4.7.  The Board also finds highly probative the Veteran's self-reported psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson, 581 F.3d. at 1315.  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for a 70 percent evaluation under Diagnostic Code 9411 are met from September 14, 2010.

The Veteran is not, however, entitled to an initial 100 percent evaluation for any period of time covered by the appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected psychiatric disorder.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Moreover, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

Although the Veteran was noted at times to have "rare" memory problems and difficulty concentrating during the pendency of this claim, these symptoms alone are insufficient to warrant an initial 100 percent evaluation for any period of time covered by the appeal, particularly where, as here, memory loss for names of closes relatives, own occupation, or own name is not shown.  Accordingly, a 100 percent evaluation is not warranted for any period of time covered by this appeal.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's psychiatric disability picture is not so unusual or exceptional in nature as to render the schedular disability ratings assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Prior to September 14, 2010,  the Veteran's PTSD was manifested by difficulty falling asleep, restless sleep, nightmares, recurrent intrusive thoughts, decreased interest in usual activities, irritability and social isolation, relationship difficulties with his girlfriend, sister, and father, avoidant behavior, hypervigilance, exaggerated startle response, flashbacks, difficulty being in crowds, excessive drinking, irritable, anxious, and depressed mood, dull, blunted, restricted, and anxious affect, limited eye contact, anhedonia, crying spells, guilty or paranoid feelings, soft speech, difficult or limited concentration, panic attacks, excessive anxiety and worry, low energy, "rare" memory problems, callousness and inappropriate laughter, occasional decrease in work efficiency or intermittent periods of inability to perform, and outbursts of anger or argumentative behavior.  GAF scores ranged from 60 to 52, with chronic moderate symptoms. 

Effective September 14, 2010, the Veteran's PTSD was additionally manifested by anxious mood and constricted affect, inappropriate behavior, including physical altercations with his girlfriend, "strained" relationships and inability to work with others, few acquaintances and no friends, difficulty controlling aggressiveness or irritation, intense anger and emotional numbing, difficulty coping with the normal nuances of social interaction without becoming frustrated and angry, and suicidal ideation.  The GAF score of 50 reflected serious symptoms or any serious impairment in social or occupational functioning.   

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected psychiatric disorder are congruent with the disability picture represented by staged 50 and 70 percent schedular disability ratings.  A rating in excess of 70 percent is provided for certain manifestations of PTSD but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 50 percent rating prior to September 14, 2010, and a 70 percent rating thereafter, more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected psychiatric disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  38 C.F.R. § 3.155(a) (2011); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has been enrolled as a full-time student and participated in a work-study program during the appeal period.  Therefore, the issue of TDIU is not presently before the Board.

In summary, an evaluation of 50 percent for PTSD is warranted for the period from April 21, 2008, to September 14, 2010.  A 70 percent rating for PTSD is warranted, effective September 14, 2010.  However, ratings in excess of 50 percent prior to September 14, 2010 and 70 percent for PTSD from September 14, 2010, are not warranted.  While there have been day-to-day fluctuations in the manifestations of the Veteran's PTSD, the evidence of record reflects a distinct period of time such that staged ratings are applicable in this case.  Hart, 21 Vet. App. at 509; 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).



ORDER

A 50 percent evaluation for PTSD, but not higher, is granted for the period from April 21, 2008, to September 14, 2010, subject to the law and regulations governing the payment of monetary benefits.

A 70 percent evaluation for PTSD, but not higher, is granted for the period from September 14, 2010, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


